Under the provision of the local act approved June 3, 1935, Loc.Acts 1935, p. 36, there is but one jury box for St. Clair county, from which all jurors are drawn to serve in the two divisions of the circuit court. The grand jury drawn from said box and duly impaneled to serve at Ashville was the grand jury of St. Clair county, and, when the circuit court recessed said grand jury and ordered it to reconvene at Pell City, a place in which the circuit court of St. Clair county was authorized to convene, the court proceeded in accordance with provisions of section 8665 of the Code, which provides:
"There shall be empaneled in every county having less than fifty thousand population, not less than two grand juries in every year, and when they have completed their labors, in its discretion the court may permit them to take a recess subject to the call of the judge of the circuit court, or chief justice of the supreme court, and may be reassembled at any place wherethe circuit court of the county is to be held." (Italics supplied.) *Page 5 
The circuit court, whether it convened at Ashville or at Pell City, was the circuit court of St. Clair county. Const. 1901, § 142.
We are therefore of opinion that the order and proceeding of the circuit court and the proceedings of the grand jury reconvened at Pell City were regular, and that the circuit court correctly so ruled. Kilpatrick v. State, 213 Ala. 358,104 So. 656. Let this opinion be certified to the Court of Appeals.
All the Justices concur.